    Case 4:19-cv-01106 Document 10 Filed on 03/26/19 in TXSD Page 1 of 3
                                                                   United States District Court
                                                                     Southern District of Texas

                                                                        ENTERED
                    IN THE UNITED STATES DISTRICT COURT                March 26, 2019
                     FOR THE SOUTHERN DISTRICT OF TEXAS              David J. Bradley, Clerk
                              HOUSTON DIVISION



PATRICK HENRY MURPHY,

             Plaintiff,

                                                 czvzc kcTzos uo.H-19-11o6
TDCJ EXECUTIVE DIRECTOR
BRYAN COLLIER, et a1 w

             Defendants .



                            ORDER GRANTING MOTION
                         TO PROCEED IN FORMA PAUPERIS



     The plaintiff, Patrick Henry Murphy               (TDCJ    #999461),
                                the Texas Department         Criminal Justice

  correctional Institutions Division (AATDCJ/') as the result
conviction for capital murder and death sentence entered against

him in Dallas County . Murphy has filed

   42          5 1983 (ucomplaint'') (Docket Entry No .           challenging
  prison policy under the First Amendment and the Religious Land

                                Persons       (uRLUIPA'').     has also filed
 Motion        L eav e      Proceed       Forma Pauperis on Complaint Filed

Pu rsuant      42           5 1983 (Docket Entry No.

        Because the plaintiff         prisoner challenging the conditions

          confinement,          civil action        governed by           Prison

Litigation Reform Act (the ''PLRA'Q , 28                       1915 (b), which
       Case 4:19-cv-01106 Document 10 Filed on 03/26/19 in TXSD Page 2 of 3



requires prisoners to pay an                                               The PLRA

also requires prisoners            pay thereafter the Vull balance                 the
filing fee .

      proceed iû forma rauperis              a         action        appeal must
provide         certified   copy             inmate    trust fund        account

institutional equivalent. See 28 O.S.C. 5 1915 (a)(2).
                                                 provided       certified copy

       inmate           fund account                 equivalent statement

compliance with 5 19l5 (a)            the court ORDERS as follows:
             The plaintiff's Motion for Leave                   Proceed       Forma

Pauperis (Docket Entry No .              GRANTED .

             The p laintiff        not assessed an initial partial filing

fee          this    time   because    the              lacks      the    requisite

documentation .

             The plaintiff shall             the full balance            the filing

       ($350.00)      periodic installments as required by                   U.S.C.
5 1915(b).         The agency having custody                     plaintiff shall
                                   plaintiff's inmate trust fund account,

when funds           available, and forward these funds                   the Clerk

until the entire fee for this civil action is paid .
                                                            !
             The plaintiff is responsible for signing a1l consents and

other documents required by the agency having custody of plaintiff

      authorize the necessary withdrawal from the plaintiff's inmate

tru st ac count .
    Case 4:19-cv-01106 Document 10 Filed on 03/26/19 in TXSD Page 3 of 3



     The Clerk of Court will send a copy of this Order to the

plaintiff . The Clerk will also send a copy of this Order to (1)

the TDCJ - Office of the General Counsei, Capitpi Station , P.O. Box

13084, Austin, Texas, 78711, Fax : 512-936-2159; and (2) the Inmate

Trust Fund , P .O . Box   629, Huntsville , Texas       77342-0629, Fax :

936-437-4793 .

     szGNso at Houston, Texas,        this7f?$ day of         #     , 2019.



                                        A   SIM LAKE
                                  UNITED STATES DISTRICT JUDGE
